Citation Nr: 1042314	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-07 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim for service connection for diabetes mellitus.  

2.  Whether new and material evidence has been received to reopen 
the claim for service connection for right and left lower 
extremity peripheral neuropathy.  

3.  Whether new and material evidence has been received to reopen 
the claim for service connection for gout.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to January 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 2006, a statement of the 
case was issued in January 2007, and a substantive appeal was 
received in March 2007.  

The issues regarding the requests to reopen claims of service 
connection for diabetes mellitus and for right and left lower 
extremity peripheral neuropathy are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on the 
appellant's part.


FINDINGS OF FACT

1.  The RO denied service connection for gout in June 2004.  The 
Veteran did not timely perfect an appeal of that decision.

2.  Evidence relating to an unestablished fact necessary to 
substantiate the gout claim and raising a reasonable possibility 
of substantiating the gout claim has not been received.  


CONCLUSIONS OF LAW

1.  The June 2004 RO decision denying service connection for gout 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2010).

2.  The criteria to reopen the claim for service connection for 
gout based on new and material evidence are not met.  38 U.S.C.A 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in June 2006.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006), 
regarding reopening previously denied claims, was provided, as 
was the notice regarding effective date, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The notice regarding 
degree of disability, as required by Dingess, was not provided.  
However, that omission is harmless, as the gout claim is being 
denied rendering moot any such downstream issues.  

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records and VA medical records and 
assisted the Veteran in obtaining evidence.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  The Veteran has requested a 
VA examination.  However, when previously denied gout claim is 
not reopened, a VA examination is not necessary.  
38 C.F.R. § 3.159.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

The RO denied service connection for gout in a June 2004 rating 
decision.  The Veteran was notified of this decision and of his 
appellate rights by letter dated in June 2004.  The Veteran filed 
a notice of disagreement in July 2004.  However, after the 
statement of the case was issued in January 2005, he did not 
timely perfect an appeal.  Thus, the rating decision became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  
The basis for the decision concerning gout was that the evidence 
failed to show that it was incurred or aggravated due to service 
or that it was first manifest within one year of service 
discharge.  After the Veteran initially disagreed with the June 
2004 decision, he offered testimony regarding exposure to Agent 
Orange in Vietnam which appears to reflect a contention that his 
gout was caused by such exposure.  A statement from an individual 
who reportedly served with the Veteran was also submitted in 
connection with the Agent Orange exposure assertion.  Also 
submitted were copies of articles and lists of various military 
tests, including tests of Agent Orange.  The RO reviewed these 
items of evidence and continued to deny the claim as reflected in 
a January 2005 statement of the case.  As already noted, the 
Veteran did not file a timely substantive appeal to the January 
2005 statement of the case and the June 2004 rating decision 
became final.  

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. 
§ 3.156 provides that new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

In Barnett v. Brown, 8 Vet. App. 1, 4 (1995), the Court held that 
pursuant to 38 U.S.C.A. §§ 5108 and 7104(b), the Board has a 
legal duty to consider the new and material issue regardless of 
the RO's actions.  If the Board adjudicates the claim on its 
merits without resolving the new and material evidence issue, its 
actions violate its statutory mandate.  Similarly, once the Board 
finds that there is no new and material evidence, it is bound by 
an express statutory mandate not to consider the merits of the 
case. 

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In order to 
prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Arthritis may be presumed to have been incurred in service if it 
is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran has not submitted any new and material evidence to 
reopen his gout claim.  The Veteran has merely applied to reopen, 
disagreed with the determination that new and material evidence 
had not been received to reopen, stated that he "know(s)" that 
he was exposed to Agent Orange in service, and requested either a 
grant of service connection or a VA examination to determine 
whether disability at issue is related to service.  He has 
offered nothing that was not known in connection with the June 
2004 rating decision and his (initiated but not completed) appeal 
of that decision.  There is no new and material evidence to 
reopen this claim. 

Application of the benefit of the doubt doctrine has been 
requested.  However, the benefit of the doubt doctrine does not 
apply in determining whether new and material evidence has been 
received.  Martinez v. Brown, 6 Vet. App. 462 (1994).  


ORDER

The application to reopen the claim of service connection for 
gout is denied.


REMAND

With regard to the remaining diabetes and peripheral neuropathy 
issues, the Board observes that the RO only certified the gout 
issue to the Board on appeal.  It appears that further 
consideration of these issues was deferred pending clarification 
of the judicial holding in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  Internal RO 
memos and a December 2007 letter to the Veteran are to the effect 
that the Veteran would be notified of the outcome.  In order to 
afford the Veteran due process with these two remaining claims, 
the Board declines to undertake appellate review until the RO has 
fully completed its processing of the claims, notified the 
Veteran of the ultimate determinations, and afforded the Veteran 
and his representative an opportunity to respond.  

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should take appropriate action to 
complete the processing of the Veteran's 
requests to reopen the diabetes mellitus 
and peripheral neuropathy claims.  The 
Veteran and his representative should be 
furnished notice of the outcome and, if 
necessary, a supplemental statement of the 
case should be issued.  After the Veteran 
and his representative are afforded an 
opportunity to respond, the case should 
then be returned to the Board for appellate 
review of these issues.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


